Citation Nr: 1646862	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1977 and from January 2004 to April 2005.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case has previously been before the Board in April 2013 and February 2016.  In February 2016, the Board remanded this claim for the purpose of obtaining a VA examination, which was provided in April 2016.  That development having been completed, the claim is now ready for appellate review.

In February 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's back disorder is causally related to, or aggravated by, his active military service or a service-connected disability.

2.  The earliest post-service evidence of a back disorder is more than 17 years after the Veteran's active military service and is not related to his service.

CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§  1110, 1112, 1131 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).    

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing a statement of the case in June 2009 and an SSOC in April 2014 and again in April 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, service personnel records, post-service VA and private medical records, buddy statements, hearing testimony, and lay statements from the Veteran in support of his claim.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

The Veteran was provided with VA examinations in April 2007 and April 2016.  During the April 2007 examination, the examiner was not requested to offer an opinion; therefore, a supplemental opinion was provided by the same examiner in August 2007.  Review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for a Back Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military service" includes: (1) active duty; (2) any period of ACDUTRA during which a claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which a claimant was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24).  The Board notes that this is a claim for a back disorder that is the result of an injury, as opposed to a disease.  Therefore, service connection would be possible for the Veteran's back disorder whether it occurred during active duty, ACDUTRA, or INACDUTRA.

When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be presumptively service-connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. § 3.309(a).  In this case, the Veteran has been diagnosed with degenerative disc disease L3-L4, without lower extremity radiculopathy.  However, degenerative disc disease is not considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for a back disorder on a presumptive basis is not warranted.

The Board notes that presumptive periods do not apply to ACDUTRA or
INACDUTRA.  See Paulson v Brown, 7 Vet App 466, 470-71 (1995).  Therefore, consideration of 38 USCA §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran is seeking service connection for a back disorder on the basis that it was incurred in or aggravated by service.  Specifically, the Veteran testified that his back condition began during his initial period of active duty from 1971-77 as a result of lifting heavy objects and was then aggravated during his active duty service in 2004-05 due to lifting heavy objects.  See Veteran's February 2013 Hearing Transcript, pgs. 3-4. The Veteran also states that during National Guard duty in the mid-1990s he fell from a truck and injured his back.  Id. at 6-7. 

In assessing whether the Veteran is entitled to service connection for a back disability, the evidence of record must show that the Veteran currently has the claimed disability.  The VA examination reports from April 2007, August 2007, and April 2016 reveal that the Veteran has a current diagnosis of degenerative disc disease, L3-L4, without lower extremity radiculopathy.  Accordingly, there is medical evidence of a current diagnosis of a back disability.

Turning to whether there is evidence of in-service injury to the back, the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for an injury to the back during his initial period of active military service in 1971-77.  Furthermore, the Veteran denied having any back related issues at his discharge examination in April 1977.  
Service treatment records from periods of National Guard service show that in June 1990 and in September 1991, the Veteran indicated on a Report of Medical History that he did not have any issues with any pain condition or back condition.  In October 1996, the Veteran was noted to have a herniation-right disc bulge.  See October 1996 DA Form 7349-R.  In February 1997, the Veteran was found to have chronic lower back pain since 1995 with a herniated disc at L3-L5.  See February 1997 Chronological Record of Medical Care.  A medical profile record dated February 2, 1997 indicates a diagnosis of herniated disc L4-L5.  In a February 2000 Report of Medical History, the Veteran reported being treated for a lower back problem within the past five years.  Additionally, in January 2005 and October 2005 Post-Deployment Health Assessments, the Veteran stated that he had back pain during deployment.  However, in an October 2003 Medical Evaluation Questionnaire to Determine Ability To Use a Respirator, the Veteran denied ever having a back injury and reported that he did not currently have any back pain.

A February 1994 private medical record documents the Veteran's CT scan which indicated that there were central disc bulges noted at the L3-L4 and L5-S1 locations.  There was also the possibility of a right-sided focal herniation lateralizing to the right L4-L5 central disc bulge.  There was no evidence of spinal stenosis or significant encroachment at that time. 

In a December 2006 statement, SFC R.L.P. indicated that he witnessed the Veteran fall from a 2-1/2 ton truck, while he and the Veteran were loading supplies.  SFC R.L.P. further stated that he remembered the Veteran complaining about his back and, after "trying to walk it off," had to be released to go see the doctor.
 
In April 2007, the Veteran was provided with a VA examination.  The examiner evaluated the Veteran with a diagnosis of degenerative disc disease, L3-L4, without lower extremity radiculopathy.  The examiner reported that the x-ray of the Veteran's lumbosacral spine revealed minimal degenerative changes, which would be expected in the normal aging process.  As a result of not being requested to offer a nexus opinion and the case file not being present for review during the April 2007 examination, the same examiner provided a supplemental medical opinion in August 2007.  Following a review of the claims file, the examiner opined that the Veteran's diagnosed back disorder is associated with aging and is not caused by or a result of active duty service.  In addressing the Veteran's statement that he believed a 1997 incident caused his present back pain, the examiner opined that his acute onset of back pain in 1994 is more consistent with the evolution of degenerative changes over time without trauma relation.

In April 2016, the Veteran was provided with another VA examination.  After reviewing the entirety of the record, the examiner found that the evidence clearly and unmistakably showed that the Veteran did not have a back condition prior to entry into active duty in 1971, but did have a back condition prior to his re-entry into active duty in 2004.  The examiner opined that the evidence of record clearly and unmistakably shows that the pre-existing back disability was not aggravated by service and that any increase in disability was due to the natural progression of the disease.  The examiner further stated that the Veteran's back condition has no connection with any condition, issue, or injury during his time in the service and his current condition is most consistent with lumbar spine changes of aging.  The examiner opined that the Veteran's back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner noted that there is no back condition that occurs in a time frame such as this, where a significant enough injury in the 1970's is followed by re-injury 20 years later, and then manifests into a chronic back condition years later with interim time periods of no significant need for evaluation, treatment, or medical care.  The examiner further stated that such an injury to the vertebral disc would appear clinically (signs and symptoms) in close proximity to the time of injury and correlate with the injury.

Based upon the evidence of record, the Board finds that there is no competent evidence that a back disorder had its onset in service or within a year of service discharge or is otherwise etiologically related to service, and no consistent, credible lay evidence of continuity of symptomatology suggesting an association to service.  The record contains no evidence of any back disorder in service, at discharge, or after his separation from his initial period of active service for more than 17 years.  While the Veteran reported having chronic back pain since 1995, there is no competent medical opinion of record which even suggests that the Veteran's back disorder may be the result of his military service.

The Board notes that the only probative evidence that the Veteran's back disorder was permanently aggravated during his period of active service are his own lay assertions.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a chronic back disorder or determining its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the complex nature of the Veteran's low back complaints, the Board affords greater probative weight to the expert opinion of the medical professional of record who has concluded that the evidence clearly and unmistakably shows that the Veteran's back disorder was not aggravated beyond its natural progression by his military service. 

The Board acknowledges the December 2006 statement of SFC R.L.P., in which he asserted that he witnessed the Veteran fall from a 2-1/2 ton truck and then be released from duties to go see the doctor.  However, the Board finds this statement not probative.  As discussed above, there is no evidence that the Veteran was ever hospitalized for a severe back injury during service.  Moreover, the Veteran has treatment records documenting multiple medical visits for his knee and other unrelated issues where his back or lumbar region was not reported to have been affected (no signs or symptoms) in close proximity to the purported date of injury.

The Board acknowledges that the Veteran is currently service-connected for post-traumatic stress disorder (PTSD), degenerative arthritis of the first and third metacarpal phalangeal joint on the right hand, degenerative arthritis in the left shoulder with impingement syndrome, tinnitus, and bilateral hearing loss.  The evidence of record does not reflect, and the Veteran does not contend, that his back disorder is secondary to or aggravated by a service-connected disability.
  
Accordingly, the criteria for service connection have not been met for a back disorder.  That is, the preponderance of the evidence is against a finding that the Veteran's back disorder is causally related to, or aggravated by, his active military service or a service-connected disability.  Therefore, the Veteran's claim of entitlement to service connection for a back disorder is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disorder, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


